Exhibit 10.2

 

EXCLUSIVE TECHNOLOGY CONSULTING AND SERVICE AGREEMENT

 

This EXCLUSIVE TECHNOLOGY CONSULTING AND SERVICE AGREEMENT (this “Agreement”),
dated July 31, 2019, is made in Tianjin, the People’s Republic of China (the
“PRC”) by and among:

 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd., with
registered address at A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town,
Beichen District, Tianjin; and

 

Party B: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd, with registered address
at A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen District,
Tianjin.

 

(Party A and Party B individually, a “Party”; collectively, the “Parties”)

 

Whereas,

 

1. Party A is a wholly foreign-owned enterprise duly incorporated and validly
existing under the PRC laws, having the resources and qualifications to provide
Party B with technology consulting and services;

 

2. Party B is a limited liability company duly incorporated and validly existing
under the PRC laws;

 

NOW, THEREFORE, the Parties hereby agree as follows through negotiations:

 

1. Technology Consulting and Services; Sole and Exclusive Rights and Interests

 

1.1 During the term of this Agreement, Party A agrees to provide Party B with
technology consulting and services set forth in Exhibit I attached hereto
subject to the terms and conditions of this Agreement.

 

1.2 Party B agrees to accept the technology consulting and services provided by
Party A. Party B further agrees that during the term hereof, it will not accept
the same or similar technology consulting and services with respect to the
foregoing business operations from any third party, unless with prior written
consent from Party A.

 

1.3 Any and all rights and interests arising from performance of this Agreement,
including without limitation ownership, copyright, patent and other intellectual
properties, technical and business secrets, which is developed by Party A, will
be solely and exclusively owned by Party A.

 

2. Calculation and Payment of Technology Consulting and Services Fee

 

2.1 Party B agrees to pay technology consulting and services fee set forth under
this Agreement to Party A for the technology consulting and services provided by
Party A under this Agreement (the “Consulting Services Fee”).

 





 

 

2.2 The Parties agree to determine and pay the Consulting Services Fee according
to Exhibit II attached hereto.

 

3. Representations and Warranties

 

3.1 Party A hereby represents and warrants that:

 

3.1.1. It is a wholly foreign-owned enterprise duly incorporated and validly
existing under the laws of the PRC;

 

3.1.2. Its execution and performance of this Agreement are within the scope of
its corporate power and business; it has taken necessary corporate actions and
obtained appropriate authorization and necessary consent and approvals from
third parties and government agency, and execution of this Agreement will not
constitute a breach of any law or contract which has binding or other effect
upon it; and

 

3.1.3. This Agreement, once executed, constitutes legal, valid and binding
obligations of Party A, and is enforceable upon Party A pursuant to its terms.

 

3.2 Party B hereby represents and warrants that:

 

3.2.1. It is a limited liability company duly incorporated and validly existing
under the laws of the PRC;

 

3.2.2. Its execution and performance of this Agreement are within the scope of
its corporate power and business; it has taken necessary corporate actions and
obtained appropriate authorization and necessary consent and approvals from
third parties and government agency, and execution of this Agreement will not
constitute a breach of any law or contract which has binding or other effect
upon it; and

 

3.2.3. This Agreement, once executed, constitutes legal, valid and binding
obligations of Party B, and is enforceable upon Party B pursuant to its terms.

 

4. Confidentiality

 

4.1 Party B agrees to take reasonably best efforts to keep in confidence Party
A’s confidential information and materials (“Confidential Information”) that it
may be aware of or have access to in connection with its acceptance of Party A’s
exclusive consulting and services. Without prior written consent from Party A,
Party B shall not disclose, offer or transfer any Confidential Information to
any third party. If this Agreement terminates and upon Party A’s request, Party
B shall return to Party A or destroy all of the documents, materials or software
containing Confidential Information, and shall delete any Confidential
Information from all relevant memory devices and cease to use any Confidential
Information.

 

44.2 This Article 4 will survive any change, termination or expiration of this
Agreement.

 



2

 

 

5. Breach of Contract

 

If either party (the “Defaulting Party”) breaches any provision of this
Agreement, which causes damage to the other Party (the “Non-defaulting Party”),
the Non-defaulting Party may notify the Defaulting Party in writing and request
it to rectify and correct such breach of contract; if the Defaulting Party fails
to take any action satisfactory to the Non-defaulting Party to rectify and
correct such breach within fifteen (15) working days upon the issuance of the
written notice by the Non-defaulting Party, the Non-defaulting Party may take
the actions pursuant to this Agreement or pursue other remedies in accordance
with laws.

 

6. Effectiveness and Term

 

6.1 This Agreement shall take effect as of the date first written above. The
term of this Agreement is ten (10) years unless early termination occurs in
accordance with relevant provisions herein or any other agreement reached by the
Parties.

 

6.2 This Agreement may be extended upon Party A’s written confirmation prior to
the expiration of this Agreement and the extended term shall be determined by
Party A.

 

7. Termination

 

7.1 This Agreement shall be terminated on the expiring date unless it is renewed
in accordance with the relevant provisions herein.

 

7.2 During the term hereof, Party B may not make early termination of this
Agreement unless Party A commits gross negligence, fraud or other illegal
action, or goes bankrupt. Notwithstanding the foregoing, Party A shall always
have the right to terminate this Agreement by issuing a thirty (30) days’ prior
written notice to Party B.

 

7.3 The rights and obligations of the Parties under Articles 4 and 5 will
survive termination of this Agreement.

 

8. Governing Law and Dispute Resolution

 

8.1 The execution, interpretation, performance of this Agreement and the
disputes resolution under this Agreement shall be governed by the PRC laws.

 

8.2 The parties hereto shall strive to settle any dispute arising from the
interpretation or performance of the terms under this Agreement through friendly
consultation in good faith. In case no settlement can be reached through
consultation within thirty (30) days after the request for consultation is made
by either Party, any Party can submit such matter to China International
Economic and Trade Arbitration Commission for arbitration in accordance with its
then effective rules. The arbitration shall take place in Beijing. The
arbitration award shall be final and binding upon both Parties.

 



3

 

 

9. Force Majeure

 

9.1 “Force Majeure Event” shall mean any event beyond the reasonable controls of
the Party so affected, which are unpredictable, unavoidable, irresistible even
if the affected Party takes a reasonable care, including but not limited to
governmental acts, Act of God, fires, explosion, geographical variations,
storms, floods, earthquakes, morning and evening tides, lightning or wars, riot,
strike, and any other such events that all Parties have reached a consensus
upon. However, any shortage of credits, funding or financing shall not be deemed
as the events beyond reasonable controls of the affected Party.

 

9.2 In the event that the performance of this Agreement is delayed or
interrupted due to the said Force Majeure Event, the affected Party shall be
excused from any liability to the extent of the delayed or interrupted
performance. The affected Party which intends to seek exemption from its
obligations of performance under this Agreement or any provision of this
Agreement shall immediately inform the other Party of such a Force Majeure Event
and the measures it needs to take in order to complete its performance.

 

10. Notices

 

All notices or other correspondences given by either Party pursuant to this
Agreement shall be made in writing and may be delivered in person, or by
registered mail, postage prepaid mail, generally accepted courier service or
facsimile to the following addresses of the relevant Party or both Parties, or
any other address notified by the other Party from time to time, or another
person’s address designated by it. The date when the notice is deemed to be duly
served shall be determined as the follows: (a) a notice delivered personally is
deemed duly served upon the delivery; (b) a notice sent by mail is deemed duly
served on the seventh (7 ) day after the air registered mail with postage
prepaid has been sent out (as is shown on the postmark), or the fourth (4 ) day
after delivery to the internationally recognized courier service agency; and (c)
a notice sent by facsimile transmission is deemed duly served upon the receipt
time as is shown on the transmission confirmation of relevant documents.

 

If to Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

Address: A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

 

Telephone: 86-

 

Attention: Yongning Jia

 

If to Party B: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

Address: A-19 Zhongguancun Kexin Industrial Park, Shuangjie Town, Beichen
District, Tianjin

 

Telephone: 86-

 

Attention: Kai Xu

 



4

 

 

11. Assignment

 

Party B shall not assign its rights and obligations under this Agreement to any
third party without the prior written consent of Party A.

 

12. Severability

 

If any provision of this Agreement is held void, invalid or unenforceable by a
court of competent jurisdiction or arbitration authority, the validity, legality
and enforceability of the other provisions hereof shall not be affected or
impaired. The Parties shall cease performing such void, invalid or unenforceable
provisions and revise such void, invalid or unenforceable provisions only to the
extent closest to the original intention thereof to recover its validity or
enforceability for such specific facts and circumstances.

 

13. Amendment and Supplement to Agreement

 

Any amendment and supplement to this Agreement shall be made in writing by the
Parties. Any agreements on such amendment and supplement duly executed by both
Parties shall be deemed as a part of this Agreement and shall have the same
legal effect as this Agreement.

 

14. Miscellaneous

 

14.1 The headings contained in this Agreement are for the convenience of
reference only and shall not be used to interpret, explain or otherwise affect
the meaning of the provisions of this Agreement.

 

14.2 The Parties agree to promptly execute any document and take any other
action reasonably necessary or advisable to perform provisions and purpose of
this Agreement.

 

14.3 The Parties confirm that this Agreement shall, upon its effectiveness,
constitute the entire agreement and common understanding of the Parties with
respect to the subject matters herein and fully supersede all prior verbal
and/or written agreements and understandings with respect to the subject matters
herein.

 

14.4 This Agreement shall be binding upon and for the benefit of all the Parties
hereto and their respective inheritors, successors and the permitted assigns.

 

14.5 Any Party’s failure to exercise the rights under this Agreement in time
shall not be deemed as its waiver of such rights and would not affect its future
exercise of such rights.

 

14.6 Any attachment hereto is an integral part of and has the same effect with
this Agreement.

 

14.7 This Agreement is made in two originals with each Party holding one and
both originals are equally authentic.

 



5

 

 

(Signature Page of Exclusive Technology Consulting and Service Agreement)

 

IN WITNESS THEREOF, each Party hereto has caused this Agreement duly executed by
their respective legal representative or duly authorized representative on its
behalf as of the date first written above.



 

 

 

Party A: Chain Cloud Mall Network and Technology (Tianjin) Co., Ltd.

 

(Seal)

 

 

 

Party B: Chain Cloud Mall E-commerce (Tianjin) Co., Ltd.

 

(Seal)

 

6

 



 

Exhibit I: List of Technology Consulting and Services

 

Party A will provide the following technology consulting and services to Party
B:

 

(1) webpage design and content creation for all of the existing and potential
websites of Party B;

 

(2) technology research and development required in connection Party B’s
business operations, including development, design and production of database
software for information storage, customer interface software and other related
technologies as well as granting license of such technology to Party B;

 

(3) technology application and implementation for Party B’s business operations,
including without limitation master design, installation, commissioning and
trial operation of technical systems;

 

(4) routine maintenance, supervision, commissioning and trouble shooting for
Party B’s computer network equipment, including prompt customer information
input to database, or promptly update database and customer interface, as well
as other related technical services;

 

(5) consulting services for procurement of equipment, software and hardware
systems necessary for web-based business operations by Party B, including
without limitation consulting and advising on selection, installation and
commissioning of tool software, application software and technical platform, as
well as the selection, type and function of complementary hardware facilities
and equipment;

 

(6) appropriate training and technical support for Party B’s employees,
including without limitation providing training on customer services or
technologies, sharing knowledge and experience on installation and operation of
systems and equipment, assisting to resolve any problem in connection with
system and equipment installation and operation, consulting and advising on
operation of any other web edition platform and software, and assisting to
collect and compile information and contents;

 

(7) technology consulting and response to enquiries raised by Party B relating
to network equipment, technical products and software; and

 

(8) any other technical services and consulting required by Party B for business
operations.

 



7

 

 

Exhibit II: Calculation and Payment of Technology Consulting and Services Fee



 

I. To the extent permitted by PRC law, after making up losses of previous years
(if necessary) and deducting necessary costs, expenses and taxes with respect to
business operation, Party B shall pay in full to Party A the pre-tax profit
without calculating the exclusive consultation and service fee hereunder as the
fee for Party A’s provision of consultation and services to Party B hereunder,
but Party A has the right to adjust the amount of such fee based on specific
situation of Party A’s provision of the exclusive consultation and service to
Party B, Party B’s state of operation and Party B’s developmental needs.

 

II. The amount of the Service Fee shall be negotiated by the Parties based on
the following factors:

 

  1. the level of technological difficulty and complexity of consultation and
services;

 

  2. the time spent on consultation and services by Party A’s employees;

 

  3. the specific content and commercial value of consultation and services; and

 

  4. market reference prices for consultation and services of the same type.

 

III. Party A shall calculate the Service Fee on a quarterly basis, and within
thirty (30) days from the beginning of any quarter, notify Party B by issuing
the Service Fee bill for the previous quarter to Party B. Within ten
(10) business days after receiving such notice, Party B shall pay such fee to
the bank account designated by Party A. Party B shall, within ten (10) business
days after the transfer of the amount, send Party A the photocopy of the voucher
of the transfer by email, fax or mail.

 

IV. Party A has the right to adjust at any time the standard of the consulting
and service fee according to the amount and contents of the consulting services
it has provided to the Party B.

 

 

8



 

  

